Citation Nr: 1430058	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-36 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chronic lateral epicondylitis, right elbow.

2. Entitlement to a disability rating in excess of 10 percent for chronic lateral epicondylitis, left elbow.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to June 2003.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO"). 

During the pendency of this appeal, in a September 2011 rating decision, the RO increased the disability rating for the Veteran's bilateral elbow disabilities (diagnosed as chronic lateral epicondylitis) from zero to 10 percent, effective September 28, 2006, the date of the claims.  The Veteran appealed for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board previously remanded these claims for further development in May 2013 to reassess the severity of his bilateral elbow disabilities.


FINDINGS OF FACT

1. For the entire appeal period, the service-connected chronic lateral epicondylitis, right elbow, is manifested by elbow pain with activity, flexion limited to 135 degrees, tenderness over the epicondyle, and good strength and sensation in the right elbow with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the right elbow.

2. For the entire appeal period, the service-connected chronic lateral epicondylitis, left elbow, is manifested by elbow pain with activity, flexion limited to 125 degrees, tenderness over the epicondyle, and good strength and sensation in the left elbow with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the left elbow.


CONCLUSIONS OF LAW

1. For the entire period of the appeal, the criteria for a disability rating in excess of 10 percent for the service-connected chronic lateral epicondylitis, right elbow, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206 to 5213 (2013).

2. For the entire period of the appeal, the criteria for a disability rating in excess of 10 percent for the service-connected chronic lateral epicondylitis, left elbow, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206 to 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, the Board notes that service connection had already been established and the current appeal arose from claims for increased disability ratings.  By means of a letter dated October 2006, the Veteran was informed that he should provide evidence showing that the symptoms of his service-connected disabilities had increased in severity, was notified of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, was advised of the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of claims. 
 
The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's May 2013 remand, the Veteran had a VA compensation examination in July 2013 reassessing the severity of his bilateral elbow disabilities.  The VA compensation examination is adequate for rating these disabilities because the report contains the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the May 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  





II. Entitlement to disability ratings in excess of 10 percent for chronic lateral epicondylitis, right and left elbow

The Veteran currently has 10 percent ratings for each elbow under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5024 (2013).  But he believes his disabilities are more severe-entitling him to a higher rating. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, as is the case here, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With regard to the Veteran's request for higher ratings, the Board can only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Under DC 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major forearm to 70 degrees warrants a 30 percent rating; limitation of flexion of the major forearm to 55 degrees warrants a 40 percent rating; and limitation of flexion of the major forearm to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5206. 

Under DC 5207, limitation of extension of either the major or minor forearm to 45 or 60 degrees warrants a 10 percent rating; limitation of extension of either forearm to 75 degrees warrants a 20 percent rating; limitation of extension of the major forearm to 90 degrees warrants a 30 percent rating; limitation of extension of the major forearm to 100 degrees warrants a 40 percent rating; and limitation of extension of the major forearm to 110 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, DC 5207. 

Also, under Diagnostic Code 5213, a 10 percent rating requires impairment of supination to 30 degrees or less for either the major or minor forearm and a 20 percent rating for limitation of pronation, when pronation is lost beyond the middle or last quarter of the arc in either major or minor forearm. 

The normal range of motion of the elbow is flexion to 145 degrees and extension to 0 degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I. 
The Veteran's left arm is documented to be his "minor" arm and his right arm is his "major" (dominant) arm for the purposes of applying these rating criteria.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against increased evaluations for his bilateral elbow disabilities.

On a May 2007 VA examination, the examiner stated that the Veteran had no edema, warmth or erythremia, but noted he had tenderness bilaterally, meaning in both his right and left elbow.  His range of motion was 120 degrees bilaterally; pronation was 170 degrees bilaterally; and supination was 90 degrees bilaterally.  

A review of his VA medical treatment records shows that he had physical therapy for elbow and back pain in 2010.  During his time in physical therapy, the Veteran stated that pain in both his right and left elbow made it difficult to do his work as a mechanic.  See April 2010 Physical Medicine Rehab Consult note.  He had moderate inflammation in the triceps tendons, lateral epicondyles, forearms muscles, L-S area and right sciatic notch.  Id.  It was noted, however, that his range of motion was normal bilaterally and he had good muscle strength bilaterally.  Id.

As already alluded to, the Veteran had another VA examination in June 2013 to reassess the current levels of severity of his bilateral elbow disabilities.  At that time, the Veteran reported that he had pain in both right and left elbow.  He stated that he had flare-ups when he did any hard work.  The Veteran described the pain as shooting and stated he had to use ice and an elbow brace to reduce the pain because he could not take non-steroidal medication due to stomach pain.  He reported he took oxycodone for back pain.  

On physical examination, the Veteran's range of motion for his right elbow flexion was 135 degrees with no objective evidence of painful motion.  His right elbow extension ended at 0 degrees, meaning no limitation of extension.  There was also no evidence of painful motion.  The Veteran's left elbow flexion was 120 degrees with no objective evidence of painful motion.  His left elbow extension ended at 0 degrees, again, meaning no limitation of extension.  There was no objective evidence of painful motion.  Upon three repetitions, his range of motion for his right elbow flexion was 130 degrees and extension ended at 0 degrees.  His left elbow flexion was 125 degrees and his extension ended at 0 degrees.  The examiner noted that the Veteran did not have any additional limitation in his range of motion following repetitive-use testing or any functional loss and/or functional impairment of both his right and left elbow.  The Veteran, however, did have localized tenderness on palpitation bilaterally.  His muscle strength testing was normal. The Veteran did not have ankylosis, flail joints, joint fractures or impairment of supination or pronation.  Imaging studies revealed no degenerative or traumatic arthritis.   The examiner noted that the Veteran's elbow condition did impact his ability to work per his reports that he only worked part time as a mechanic because of his pain.  

The competent evidence does not support an increase in compensation for the Veteran's service-connected right and left elbow lateral epicondylitis.  In this instance, the most pronounced limitation of motion findings actually originate from the earlier VA examination of May 2007, rather than the more recent June 2013.  As indicated, the results on repetitive motion testing comprises in the right elbow flexion to 130 degrees and extension to 0 degrees.  The left elbow demonstrated flexion to 125 degrees and extension to 0 degrees.  These findings are relatively close to normal range of motion.  They do not meet the criteria technically for a minimum 10 percent evaluation under Diagnostic Code 5206 (for flexion limited to 110 degrees), Diagnostic Code 5207 (for limitation of extension of the forearm to 60 degrees), Diagnostic Code 5208 (flexion of the forearm limited to 100 degrees and extension limited to 45 degrees), or Diagnostic Code 5213 (pertaining to impairment of supination and pronation of the forearm).  The Board points out the lack of meeting even the requirements for a compensable evaluation not to call into question the existing disability rating, but to merely explain why no higher rating is warranted.  

With respect to the DeLuca criteria, there was no pain on the motion study. However, the Veteran reported that doing hard work led to flare-ups.  The pain is relieved by applying ice or using an elbow brace.  As discussed above, the examiner noted that on repetitive use, the Veteran was not additionally limited by pain, fatigue weakness and lack of endurance. 

Under DC 5003, a 10 percent rating requires degenerative arthritis of the specific joint.  However, an X-ray indicated that there was no evidence of arthritis in either elbow so a rating under this diagnostic code is not warranted.

Since the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in the Veteran's favor, and his appeal must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Extra-schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Throughout the period on appeal, the Veteran's complaints regarding his bilateral elbow disabilities involve chronic pain and limitation of motion, both of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.

In conclusion, since the rating schedule adequately addresses the symptomatology for the disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

Entitlement to a disability rating in excess of 10 percent for chronic lateral epicondylitis, right elbow, is denied.

Entitlement to a disability rating in excess of 10 percent for chronic lateral epicondylitis, left elbow, is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


